Mr. Justice Sears, dissenting. I do not concur in the conclusion reached by a majority of the court as to the application of the statute of limitations. The second of the original counts alleged, in substance if inartificially, that all the defendants jointly operated the elevator as a common carrier; that plaintiff was a passenger and was injured .by reason of a defect and fault in the machinery of the elevator. The allegations of the additional counts which charge all defendants with a liability as common carrier to appellee, a passenger, are but re-statements of those substantial allegations of the original declaration. It does not matter what else was contained in the original counts or how much there may have been which was ineffective or badly pleaded, if with it all the substance of the new allegation was contained. Because the evidence failed to sustain these charges of the original declaration, is not reason for holding that the plea of the statute was good.